Citation Nr: 1828149	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-43 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic-stress disorder (PTSD), depression, and anxiety.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board acknowledges that the Veteran filed a claim for entitlement to service connection for a psychiatric disorder that included PTSD, anxiety disorder, and depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for service connection for an acquired psychiatric disability requires further development.  

The Board notes that there may be outstanding records relevant to the Veteran's claims that have not been obtained and/or associated with the claims file.  In particular, there is an indication in the record the Veteran was treated at the VA medical center in San Juan, Puerto Rico from 1980-1998 (including by Dr. L.P. from 1980-1981) for her psychiatric disorder.  Nevertheless, after a thorough review of the claims file, while the RO sent an authorization for Dr. L.P.'s records in October 2017, it does not appear that the RO attempted to obtain the VA treatment records for the identified period.  Therefore, on remand, the AOJ shall obtain any outstanding VA treatment records and associate all obtained medical record with the Veteran's claims file.

Additionally, the Board notes that in July 2015 and November 2016, the Veteran submitted correspondences and/or documents in Spanish.  While on remand, the AOJ should obtain a translation of these correspondences/documents.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and/or associate all treatment records from the VA Medical Center in San Juan, Puerto Rico from 1980 to 1998, as well as from any VA facility from which the Veteran has received treatment.  

The Veteran should also be provided with the opportunity to identify and/or submit any private treatment records.  If the Veteran identifies additional private treatment records, she should be provided with the appropriate releases to obtain these records.  Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All efforts made to obtain this information should be documented in the claims file.  If any records are unable to be obtained, a formal finding of unavailability should be prepared and associated with the claims file.  The Veteran is to be notified of unsuccessful efforts in this regard, and be provided with the opportunity to obtain and submit those records for VA review.

2.  The AOJ should obtain the English translation of any documents in the claims file that are in Spanish, to specifically include the correspondences and documents submitted by the Veteran in July 2015 and November 2016, and associate the translations with the claims file.

3.  Upon receipt of any additional documents and records, the AOJ should obtain any VA addendum opinions as necessary to readjudicate the claim.  

If the claim is not fully granted, a supplemental statement of the case should be issued on the issue of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

